         Case 2:19-cv-00682-RSM Document 38 Filed 10/09/19 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    OCT 09 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 HEATHER WINSLOW BARR,                         No. 19-35732

               Petitioner - Appellee,
                                               D.C. No. 2:19-cv-00682-RSM
   v.                                          U.S. District Court for Western
                                               Washington, Seattle
 JOSEPH STANLEY PIGOTT, Jr.,
                                               MANDATE
               Respondent - Appellant.


        The judgment of this Court, entered September 17, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
